Citation Nr: 0024563
Decision Date: 09/14/00	Archive Date: 11/03/00

Citation Nr: 0024563	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  00-15 859	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


VACATUR

The veteran had active military service from February 1954 to 
March 1957.  

The claimant in the present case is an attorney who entered 
into a fee agreement with the veteran in August 1994.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  On August 16, 2000, the Board issued a decision 
concerning the attorney's eligibility for payment of 
attorney's fees from past-due benefits under 38 U.S.C.A. 
§ 5904(d).  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision on August 14, 2000 (before the 
Board's August 16 decision) which held that the Board did not 
have original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. 
§ 5904(d).  Scates v. Gober, No. 97-875 (U. S. Vet. App. Aug. 
14, 2000) (en banc).

VA regulations provide that a decision may be vacated by the 
Board on the Board's own motion. 38 C.F.R.  20.904(a) (1999).  
Because the Board assumed original jurisdiction in its August 
16, 2000, decision pursuant to 38 U.S.C.A. § 5904 (d), and 
the Court held previously that the Board cannot assume such 
original jurisdiction, the Board hereby vacates its August 
16, 2000, decision.

In view of the Board's order vacating its August 16, 2000, 
decision, the question of whether the attorney is eligible 
for payment of attorney fees resulting from the RO's January 
2000 award of past-due benefits to the veteran will be 
reviewed in a separate decision, taking into account the 
question of jurisdiction raised by the Court's holding in 
Scates v. Gober, No. 97-875 (U.S. Vet. App. Aug. 14, 2000).  
The new decision will be entered as if the August 16, 2000, 
decision by the Board had never been issued.  



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals


 




Citation Nr: 0021781	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  00-15 859	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits. 


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

This matter relating to attorney fees arises from an April 
2000 rating decision of the Department of Veterans Affairs 
(VA) regional office (RO) that resulted in the award of past-
due benefits to the veteran.

By letter dated in June 2000, the RO notified the veteran and 
the attorney of the payment of past-due benefits and the 
referral of the file to the Board of Veterans' Appeals 
(Board) for a decision concerning the attorney's eligibility 
for payment of a fee for his service from the 20 percent of 
past-due withheld by the RO.  They were given 30 days within 
which to submit evidence or argument to the Board concerning 
the payment of attorney fees.  


FINDINGS OF FACT

1.  The Board has not promulgated a final decision on the 
issue of entitlement to a total disability rating due to 
individual unemployability due to service-connected 
disability (TDIU).  

2.  Past-due benefits were awarded to the veteran on the 
basis of an April 2000 rating decision that granted TDIU from 
September 1994.


CONCLUSION OF LAW

The criteria under which a valid fee agreement may be 
executed between the veteran and his attorney as to 
representation before VA and the Board concerning the issue 
of entitlement to TDIU have not been met.  38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 2000); 38 C.F.R. § 20.609(c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations stipulate three 
criteria that must be met before an attorney or agent may 
charge claimants or appellants for their services before VA 
concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  These 
criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In August 1994, the veteran and his attorney, J.R., entered a 
fee agreement which provided that after the Board "first 
made a final decision" the veteran agreed to pay of fee of 
20 percent of any past-due benefits awarded on the basis of 
the veteran's claims, such fee to be paid directly by VA to 
the attorney.

In an April 2000 rating decision, the RO granted TDIU.  The 
Board has rendered no final decision on this issue.  The 
Board decisions addressed unrelated issues.  TDIU eventually 
was established by a rating decision in April 2000.  

As no final decision has been promulgated by the Board with 
respect to the issue of entitlement to TDIU, the Board 
concludes that the attorney is not eligible for the payment 
of attorney fees from past-due benefits awarded as a result 
of the RO's April 2000 rating decision.  Therefore, the RO 
will not pay to the attorney the amount of the past-due 
benefits withheld pending this decision.  The attorney is 
ordered to refund to the veteran any moneys paid by him for 
the attorney's representation before VA concerning the issues 
decided in the RO's April 2000 rating decision.  As a 
reduction in the fee is ordered, the attorney must credit the 
account of the claimant with the amount of the reduction and 
refund any excess payment on the account to the claimant not 
later than the expiration of the time within which the ruling 
may be appealed to the United States Court of Appeals for 
Veterans Claims.  38 C.F.R. § 20.609(i).  Failure to do so 
may result in proceedings under 38 C.F.R. § 14.633 to 
terminate the attorney's right to practice before VA and the 
Board and/or prosecution under 38 U.S.C.A. § 5905.



ORDER

No fee may be charged for services rendered by the attorney 
on the veteran's behalf before VA concerning the issue of 
entitlement to TDIU.  The fee is reduced to $0.  The amount 
in excess of $0 received by the attorney for fees for service 
before VA is to be refunded to the claimant.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals




 


